Case 4:20-cv-04034 Document 44 Filed on 01/19/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 19, 2021
                                                                                Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        FREDRIC N.                     § CIVIL ACTION NO.
        ESHELMAN,                      § 4:20-cv-04034
                   Plaintiff,          §
                                       §
                                       §
               vs.                     § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        TRUE THE VOTE, INC,            §
        et al,                         §
                  Defendants.

                                    ORDER

            Plaintiff Fredric N. Eshelman gave $2.5 million to Defendant
       True the Vote, Inc to investigate voter fraud in connection with
       the 2020 election. He has brought action against True the Vote
       and a number of others for allegedly failing to comply with
       certain conditions that he allegedly imposed on his contribution.
       See generally Dkt 20.
            The parties have conferred on a number of matters
       pertaining to discovery and scheduling issues related to pending
       requests for a temporary restraining order and for a preliminary
       injunction. They filed a joint status report in this regard. Dkt 42.
            First. The motion by Eshelman for a preliminary injunction
       as to Defendant True the Vote, Inc is DENIED AS MOOT. Dkt 10.
       The parties advise that Eshelman has withdrawn that motion.
       Dkt 42 at 1.
            Second. The motion by Eshelman to file under seal his
       subsequent motion for a temporary restraining order and for a
       preliminary injunction is GRANTED. Dkt 41. He has adequately
       explained a necessary basis for confidentiality. Dkt 42 at 2.
Case 4:20-cv-04034 Document 44 Filed on 01/19/21 in TXSD Page 2 of 2




            Third. The motion by Eshelman for a temporary restraining
       order as to Defendants James Bopp, Jr. and The Bopp Law Firm
       is DENIED AS MOOT. Dkt 40. The parties advise that Eshelman
       has withdrawn his motion in that respect as to them. Dkt 42 at 1.
       But that aspect of his motion remains operative as to Defendants
       True the Vote, Inc, Catherine Engelbrecht, Gregg Phillips, and
       OPSEC Group, LLC. Dkt 42 at 1.
            Fourth. The motion by Eshelman for a temporary restraining
       order also includes a further request for preliminary injunction.
       Dkt 40 at 7. The parties advise that this aspect of the motion
       remains pending against all Defendants. Dkt 42 at 1.
            A hearing is SCHEDULED to occur by videoconference on
       January 27, 2021 as to both the request for a temporary
       restraining order and for a preliminary injunction. The Case
       Manager will coordinate a specific time with the parties. All
       parties must be represented by counsel.
            Defendants must file any responses to the pending motion
       by January 21, 2021.
            Eshelman must file any reply by January 25, 2021.
            SO ORDERED.
           Signed on January 19, 2021, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                      2
